DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: amendment filed on 12/21/2020.  This action is made non-final.
3.	Claims 1 and 11-12 have been amended. Claims 18-26 have been added. Claims 2-3, 5-8 and 10 have been cancelled. Claims 1, 4, 9 and 11-26 are pending in the case.  Claims 1 and 11-12 are independent claims.  

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The priority date is 03/31/2017. The certified copy was received on 01/08/2020.

Allowable Subject Matter
5.	Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.
The following is an examiner’s statement of reasons for allowance: 
Claims 19 and 21 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Nomura et al. (US PGPUB 2014/0100712) (hereinafter Nomura) teaches a GUI for a shovel indicating the relationship of digging distance to the working surface with different colors and shading (see Figs. 6-7 and 16, 18).
The reference Finley et al. (US PGPUB 2011/0178677) (hereinafter Finley) teaches displaying the changing numerical values at the same height to a distance depth 
The reference Johnson et al. (US PGPUB, 2014/0100744) (hereinafter Johnson) teaches a GUI for a shovel indicating the relationship of digging distance to the working surface with different colors and shading (see Figs. 6-7 and 20-21).
Nomura as modified by Finley and Johnson fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the independent claims 19 and 21 as shown below. 
(claim 19) wherein the background color of the second image changes to a same color as a color of a combination of the first graphic and the indicator graphic of the first image in response to the distance falling within a predetermined range.  
(claim 21) wherein the shape of the third graphic of the second image changes to a same shape as a shape of a combination of the first graphic and the indicator graphic of the first image in response to the distance falling within a predetermined range.


Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/21/2020 has been entered.

Response to Arguments
7.	Applicant's arguments filed on 12/21/2020 have been considered but are moot for the new grounds of rejections presented below for the amended features. 
	The previous allowable claims 15-17 are withdrawn as rejected below.
	Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action

Claim Objections
8.	Claim 22 is objected to because of the following informalities:  claim 22 is lack of the antecedent basis for the recited limitation of “the third graphic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 4, 11-15, 17-18, 20 and 22-26 are rejected under 35 U.S.C. 103(a) as being patentable over Nomura et al. (US PGPUB 2014/0100712; pub date: 4/10/2014) (hereinafter Nomura) in view of Finley et al. (US PGPUB 2011/0178677; pub date: 7/21/2011) (hereinafter Finley), further in view of Johnson et al. (US PGPUB, 2014/0100744; pub date: 04/10/2014) (hereinafter Johnson). 

As to claims 1 and 11-12, Nomura teaches a shovel (see Fig. 1) comprising: 
a lower traveling body; an upper turning body turnably mounted on the lower traveling body;  a cab mounted on the upper turning body; an attachment attached to the upper turning body; and a display device provided in the cab (
see Fig. 1 and [0048]-[0053], showing lower traveling body 5; upper turning body 3; cab 4; attachment 2 as work equipment; see Figs. 4 and 6, display unit 42 and an example of a display screen); , 
wherein the display device is configured to display a first image and a second image, the first image including a first graphic representing a position of a preset target work surface and a second graphic vertically arranged relative to the first graphic, the second graphic including an indicator graphic indicating a distance between a working part of the attachment and the preset target work surface by vertically changing a position thereof as the distance changes (
see Fig. 6 and [0075], the mark 84b indicating the target surface level [as the first graph] and the vertical icon bars 84 is the second graph; e.g., The distance information which indicates the distance between the target surface 70 and the blade edges P3 of the bucket 8 includes numerical value information 83 and graphic information 84; index marks 84b of the index bars 84a which indicate a position at which the distance between the blade edges P3 of the bucket 8 and the target surface 70 corresponds to zero; 
see Fig. 7 and [0078]-[0085], the fine excavation screen 54 displays the positional relationship between the target surface 70 and the blade edges P3 of the bucket 8 in more detail than the rough excavation screen 53. The fine excavation screen 54 includes a front view 54a which shows the target surface 70 and the bucket 8 [as attachment; the lowest tip of the bucket 86c in Fig. 7 is the working part], and a side view 54b which shows the target surface 70 and the bucket 8. The front view 54a of the fine excavation screen 54 includes an icon 89 which indicates the bucket 8 seen from the front, and a line 78 (adequately referred to as a "target surface line 78" below as the first graphic from the front view) which indicates a cross section of the target surface 70 seen from the front. "Seen from the front" is a view seen from a direction orthogonal to a direction in which the bucket pin 15 illustrated in FIGS. 1 and 2 extends; 
in [0079] The target surface line 78 is found as follows. An intersecting line obtained when a vertical line is drawn from the blade edges P3 of the bucket 8 in a vertical direction (gravity direction) and the surface including this vertical line crosses the target surface 70 is the target surface line 78 [as a target surface]; 
see [0080]-[0082] for the side view; In the side view 54b, information indicating the positional relationship between the target surface 70 and the bucket 8 includes distance information 87a and angle information 87b from the target surface line 79 [as the first graphic from the side view]; 
see Fig. 10 and [0093]-[0109], showing the target surface 70 and target surface lines 78/79 from front and side views; image 84 as a second graph representing a distance to the target work surface line arranged vertically; 
see Fig. 6 and [0071]-[0076], the second image is interpreted as the whole right screen 53a and 53b with the numerical value 83 as the second image; 
or, see Fig. 7 and [0078]-[0085], the second image is interpreted as the whole right screen 54a and 54b including 87a/87b [front view as shown in [0082]] and/or 86a/86b [top view as shown in [0081]] indicating the changed numerical values of the distance from the bucket 89/90 [attachment] and lowest tip 86c [working part] to the target surface lines 78/79), 
the second image numerically indicating the distance (
see Fig. 6 and [0071]-[0076], the second image is interpreted as the whole right screen 53a and 53b with the numerical value 83 as the second image; 
or, see Fig. 7 and [0078]-[0085], the second image is interpreted as the whole right screen 54a and 54b including 87a/87b [front view as shown in [0082]] and/or 86a/86b [top view as shown in [0081]] indicating the changed numerical values of the distance from the bucket 89/90 [attachment] and lowest tip 86c [working part] to the target surface lines 78/79), and 

Nomura teaches all information related to a relative distance from the bucket to the target surface line and the associated changed numerical values as set forth above (see Fig. 6 and [0071]-[0076]; see Fig. 7 and [0078]-[0085]; see Fig. 10 and [0093]-[0109]) and suggests “the display device is configured to display the first graphic at a same height as the second image” (see Fig. 6, that the first graph 84b is at the same height of part of the second image [the icon 83 in the second image which is the whole right screen of 53a and 53b in Fig. 6] for not indicating which part of the second image is at the same height) and does not expressively teach “the display device is configured to display the first graphic at a same height as the second image regardless of a change in a position of the attachment”.

Note: Displaying content is a specific layout is interpreted as design and implementation choice. Therefore, displaying first graph and the second image at the same height as claimed does not carry a patent weight.

However, as a further support for the (design choice) feature of displaying some content items at the same height as claimed, in the same field of endeavor of providing a user interface to a shovel, Finley suggests and teaches displaying the changing numerical values at the same height to a distance depth; thus, combining with Nomura, the following limitation of “the display device is configured to display the first graphic at a same height as the second image regardless of a change in a position of the attachment” is suggested and taught for solving the similar problem (see [0023] and Fig. 2B-2C, showing changing numerical values are displayed at the same height as a distance depth regardless of a change in a position of the attachment).

Thus, Finley teaches the same solution for a similar problem. See "[A] patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified. This is part of the 'subject matter as a whole' which should always be considered in determining the obviousness of an invention under 35 U.S.C. § 103." In re Sponnoble, 405 F.2d 578, 585, 160 USPQ 237, 243 (CCPA 1969). However, "discovery of the cause of a problem . . does not always result in a patentable invention. . . . [A] different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nomura and Finley before him before the effective filing date of the claimed invention, to modify the Shovel system taught by Nomura to include the feature to display related content items at the same height taught by Finley to provide an enhanced user interface to make the data viewing easier for the user.  One would have been motivated to make such a combination because providing the feature to display related content items at the same height to provide an enhanced user interface to make the data viewing easier for the user would have been obtained by Finley (see [0023] and Fig. 2B-2C).

As the right screen 53a and 53b is interpreted as the “second image”, Nomura-Finley teaches “the display device is configured to display the second image such that a background color of the second image changes” with a broadest reasonable interpretation (BRI) (
see Nomura, Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth; 
e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image).

Note: changing background color without indicating why it is changed or how much it is changed is interpreted as a design choice without any patent weight.

However, as a further support for the (design choice) feature of changing the background color for the second image as claimed, in the same field of endeavor of providing a user interface to a shovel, Johnson suggests and teaches “the display device is configured to display the second image such that a background color of the second image changes” (see Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; see Fig. 7 and [0058]-[0063] and Figs. 20-21 and [0086]-[0095] showing that that part of the background color of the second image is changed).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nomura-Finley and Johnson before him before the effective filing date of the claimed invention, to modify the Shovel system taught by Nomura-Finley to include the feature to change the background color of the second image taught by Johnson to provide an enhanced user interface to make the viewing easier for the user.  One would have been motivated to make such a combination because providing the feature to change the background color of the second image for an enhanced user interface to make the viewing easier for the user would have been obtained by Johnson (see Fig. 6 and [0052]-[0057]; see Fig. 7 and [0058]-[0063] and Figs. 20-21 and [0086]-[0095]).

As to claim 4, Nomura-Finley-Johnson teaches wherein the first graphic and at least a part of the second image are displayed in a same color when the distance between the working part and the target work surface is within a predetermined range (see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; combining Nomura with Finley and Johnson, the limitation is suggested and taught).  

As to claim 13, Nomura-Finley-Johnson teaches 
wherein the first graphic has a rectilinear or rectangular shape elongated in a direction perpendicular to a direction in which the second graphic is vertically arranged (see Nomura, Fig. 6 showing that the first graphic 84 at left edge has a rectilinear or rectangular shape is perpendicular to the second image 83), and 
the display device is configured to display an entirety of the first graphic and at least the part of the second image in a same color when the distance between the working part and the target work surface is within a predetermined range (see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; combining Nomura with Finley and Johnson, the limitation is suggested and taught).  

As to claim 14, Nomura-Finley-Johnson teaches wherein the display device is configured to display the first graphic and at least the part of the second image in the same color when the working part coincides with the target work surface (see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth including coincides with each other; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; combining Nomura with Finley and Johnson, the limitation is suggested and taught).  

As to claim 15, Nomura-Finley-Johnson teaches wherein the display device is configured to display an output image including the first image and the second image, and the same color traverses the first graphic and at least the part of the second image in a lateral direction of the output image (see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth; thus the same color for the  first graphic and part of the second image [broadest interpretation in a lateral direction similar to the Instant Application Fig. 5]; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth in lateral direction; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image in a lateral direction; combining Nomura with Finley and Johnson, the limitation is suggested and taught).

As to claim 17, Nomura-Finley-Johnson teaches wherein the same color is different from a color in which a portion of the output image other than the first graphic and at least the part of the second image are displayed when the distance between the working part and the target work surface is within the predetermined range (see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth; thus the same color for the  first graphic and part of the second image and different colors for other portion [broadest interpretation in a lateral direction similar to the Instant Application Fig. 5]; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth in lateral direction; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image in a lateral direction; combining Nomura with Finley and Johnson, the limitation is suggested and taught).  

As to claim 18, Nomura-Finley-Johnson teaches wherein the background color of the second image changes to a same color as a color of the first graphic in response to the distance falling within a predetermined range (see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; combining Nomura with Finley and Johnson, the limitation is suggested and taught).  

As to claim 20, Nomura-Finley-Johnson teaches wherein the second image includes a third graphic indicating a direction of movement of the working part, and a shape of the third graphic changes as the indicator graphic vertically changes the position thereof in the first image in response to the change in the distance (see Nomura, as the right screen 53a and 53b is interpreted as the “second image” as shown in Fig. 6; see Fig. 16 to Fig. 18, a third graphic 73I in the second image indicating a direction of movement of the working part and the shape is changed accordingly; see Finley, Fig. 5, showing a third graphic as an indicator of movement is changed with respect to the distance; combining Nomura with Finley, the limitation is suggested and taught).  

As to claim 22, Nomura-Finley-Johnson suggests wherein the display device is configured to horizontally display a third graphic and a numerical value indicating the distance in the second image (see Nomura, Fig. 6 and [0075], the mark 84b indicating the target surface level [as the first graph] and the numerical value 83 is the second image; they are displayed at the same height; see Finley, Fig. 2B, a third graphic at the bottom showing to horizontally display a third graphic and a numerical value [e.g., Depth 12.321] indicating the distance in the second image; Note: Displaying content is a specific layout is interpreted as design and implementation choice. Therefore, displaying first graph and the third graphic in the second image at the same height as claimed does not carry a patent weight).

As to claim 23, Nomura-Finley-Johnson teaches wherein the background color of the second image changes as the indicator graphic vertically changes the position thereof in the first image in response to a change in the distance (see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; combining Nomura with Finley and Johnson, the limitation is suggested and taught).  

As to claim 24, Nomura-Finley-Johnson teaches wherein the background color of the second image changes according to information shown in the first image (see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth [the information in the first image]; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; combining Nomura with Finley and Johnson, the limitation is suggested and taught).  

As to claim 25, Nomura-Finley-Johnson teaches wherein the background color of the second image changes according to the distance (see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth [the distance in the first image]; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; combining Nomura with Finley and Johnson, the limitation is suggested and taught).  

As to claim 26, Nomura-Finley-Johnson teaches wherein the background color of the second image changes according to the position of the indicator graphic (see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth [the distance as the position of the indicator graphic in the first image]; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image; combining Nomura with Finley and Johnson, the limitation is suggested and taught).  

11.	Claim 9 is rejected under 35 U.S.C. 103(a) as being patentable over Nomura-Finley-Johnson as applied to the claim 1 above, further in view of Ogawa (US PGPUB 2014/0271074; pub date: 9/18/2014). 

As to claim 9, Nomura-Finley-Johnson suggests wherein a third graphic representing the target work surface in the second image is displayed at a same height as the first graphic when the working part is at a same height as the target work surface (see Nomura, Fig. 6 and [0075], the mark 84b indicating the target surface level [as the first graph] and the numerical value 83 is the second image; they are displayed at the same height; see Finley, Fig. 2B, a third graphic at the right bottom showing a working part touches the target work surface displayed very close to the same height of depth; Note: Displaying content is a specific layout is interpreted as design and implementation choice. Therefore, displaying first graph and the third graphic in the second image at the same height as claimed does not carry a patent weight).
As a further support, in the same field of endeavor of providing a shovel user interface, Ogawa suggests and teaches the feature of “a third graphic representing the target work surface in the second image is displayed at a same height as the first graphic when the working part is at a same height as the target work surface” (see Fig. 5 and [0080] , showing that the in the third row, the first icon is the third graphic representing that the bucket is at the same height as the target work surface; e.g., In a case where the blade edge of the bucket 7 coincide with the design height in the working data, the bucket mark 33 is shown at the equal position in up-down direction as the working position mark 32, as shown in the guidance screens 31Ad to 31Af).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nomura-Finley and Ogawa before him before the effective filing date of the claimed invention, to modify the Shovel system taught by Nomura-Finley to include the feature to display a third icon to show that the bucket is at the same height as the target work surface taught by Ogawa to provide an enhanced user interface to guide the bucket operation with distinguished icon and colors.  One would have been motivated to make such a combination because providing the feature to display a third icon to show that the bucket is at the same height as the target work surface would have been obtained by Ogawa (see Fig. 5 and [0080]).

12.	Claim 16 is rejected under 35 U.S.C. 103(a) as being patentable over Nomura-Finley as applied to the claim 15 above, further in view of Nagasawa et al. (US PGPUB 2011/0288766; pub date: 11/24/2011) (hereinafter Nagasawa). 

As to claim 16, Nomura-Finley-Johnson teaches wherein the first graphic has a rectilinear or rectangular shape see Nomura, as the right screen 53a and 53b is interpreted as the “second image”, see Fig. 6 and [0071]-[0076] that the background color on the top screen as part of the second image is changed based on the digging depth; thus the same color for the  first graphic [as a rectilinear or rectangular shape in Fig. 6] and part of the second image [broadest interpretation in a lateral direction similar to the Instant Application Fig. 5]; e.g., in [0072] Further, the target surface 70 which is selected as a target object to be worked from a plurality of design surfaces 45 is displayed by a color different from those of the other design surfaces 45; therefore, digging to different distance would provide different color background on the top screen of the second image which is the same color as the distance indicator 84a; note: this feature teaches the same concept as the Instant Application Fig. 5 to show the same background color as the digging distance with a numerical number in the second image; see Finley, Figs. 2B-2C for having the same color for numerical values and the distance depth in lateral direction; see Johnson, Fig. 6 and [0052]-[0057], similar to Nomura’s Fig. 6 as set forth above that the digging distance on the left first image has the same background color of the top portion of the right second image in a lateral direction; combining Nomura with Finley and Johnson, the limitation is suggested and taught).  

Nomura-Finley-Johnson does not expressively teach “enlarged” first graphic.

In the same field of endeavor of changing distance icons size, Nagasawa suggests and teaches the same concept of displaying a larger icon size based on the distance; thus, Nagasawa teaches the same concept of enlarged icon as first graphic (see Figs. 5-7 showing the larger icon size displayed based on the distance value).
Thus, Nagasawa teaches the same solution for a similar problem. See "[A] patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified. This is part of the 'subject matter as a whole' which should always be considered in determining the obviousness of an invention under 35 U.S.C. § 103." In re Sponnoble, 405 F.2d 578, 585, 160 USPQ 237, 243 (CCPA 1969). However, "discovery of the cause of a problem . . does not always result in a patentable invention. . . . [A] different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nomura-Finley-Johnson and Nagasawa before him before the effective filing date of the claimed invention, to modify the Shovel system taught by Nomura-Finley-Johnson to include the feature to display larger distance icons based on the distance taught by Nagasawa to provide an enhanced user interface to provide the distance sense to the user.  One would have been motivated to make such a combination because providing the feature to display larger distance icons based on the distance to provide the distance sense to the user would have been obtained by Nagasawa (see Figs. 5-7).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Koch (US PGPUB 2008/0133128) discusses a control system for a machine operating at an excavation site. In Fig.4A, the excavation depth is disclosed.
Xia et al. (US PGPUB 2006/0074561) discusses displaying a trajectory representing a three-dimensional structure of the wellbore; and displaying objects representing a bed boundary along the trajectory, wherein the objects are displayed at distances from the trajectory according to measurement data, wherein the objects are displayed in orientations reflecting azimuth angles of planes corresponding to the bed boundary. In Fig. 6A, the depth is disclosed in different shadings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        done